DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 16-18, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (Pub. No.:  US 2004/0215139).
Regarding claim 1, 16-17, 20 Cohen discloses a method of implanting pacing lead in a patient’s heart, the method comprising:
inserting a catheter through coronary sinus ostium of the patient’s heart [see 0032];
moving the catheter to position a distal end region of the catheter into the great cardiac vein past the anterolateral vein of the patient to one or more positions proximate at least one septal perforating vein of the patient [see 0032, 0069, 0122, 0124 and figs 6-9];
injecting contrast out of the distal end region of the catheter into an injection area of each of the one or more positions proximate the at least one septal perforating vein [see 0036, 0069-0070, 0097, 0124];
identifying an implant region proximate the at least one septal perforating vein [see 0009, 0012, 0032, 0036];
removing the catheter [see 0010, 0037] by disclosing the catheter can then be removed and the left ventricular pacing lead could then be placed and positioned accordingly in a lateral left ventricular branch [see 0010, 0037]; 
moving a pacing lead to the implant region to deliver pacing therapy thereto [see 0010-0011, 0037, 0100].

Regarding claim 2, Cohen discloses wherein the one or more positions comprises a plurality of positions [see 0061, 0069] 

Regarding claim 3, Cohen discloses positioning, using the catheter, a guide wire [see 0051] proximate the identified implant region [see 0032, 0061, 0100]; 
wherein moving a pacing lead to the implant region comprises moving the pacing lead to the implant region using the guide wire [see 0061-0062, 0100] by disclosing pacing lead is then placed into the sheath and advanced (possibly using a guidewire) [see 0062].

Regarding claim 4, Cohen discloses wherein the catheter comprises a distal balloon and a proximal balloon positioned on the distal end region, the distal balloon located more distally than the proximal balloon [0061, 0122];
the method further comprising inflating the distal and proximal balloons to block blood flow to the injection area between the distal and proximal balloons prior to injecting contrast into the injection area [see 0122].

Regarding claim 5, Cohen discloses wherein the catheter defines one or more side openings in the distal end region, wherein injecting contrast comprises ejecting contrast from the one or more side openings [see 0115 and figs 4-5] by disclosing distal section 70 comprises a plurality, perhaps from 4 to 12, preferably 8 or 10, lateral openings or side holes 76 for delivering fluid or solution therapy [see 0115].

Regarding claim 6, Cohen discloses creating great cardiac vein map using contrast injected at the one or more positions [see 0041, 0061, 0082, 0069-0070, 0097].

Regarding claim 7, Cohen discloses advancing an actively steerable catheter into the great cardiac vein after removing the catheter to navigate the at least one septal perforating vein [see 0040, 0111] by disclosing the first catheter is withdrawn and then another catheter having an expandable stent is advanced over the guidewire to position the balloon/stent at the stenosis site [see 0122].

Regarding claim 8, Cohen discloses wherein the implant region provides cardiac conduction system pacing, wherein the pacing lead delivers cardiac conduction system pacing to the implant region [see 0076, 0100, 0124] by disclosing attaching the lead to a device to help pace the heart [see 0076].

Regarding claim 9, Cohen discloses imaging the patient’s heart by CT/MR angiography scope prior to inserting the catheter [see 0117, 0122, 0125].

Regarding claim 18, Cohen discloses wherein the elongate housing further defines one or more side openings extending through an outer surface of the elongate housing in the distal end region of the elongate housing and in fluid communication with the lumen [see fig 20, 0107, 0110];
 wherein the catheter is configured to inject contrast through the one or more side openings (exit port 2042CA.) [see fig 20, 0107, 0110].

Regarding claim 19-20, Cohen discloses wherein the catheter comprises one or more radiopaque marker bands.
one or more of pacing electrodes 1232A-D are made of radiopaque material to function as one or more radiopaque markers for locating distal end portion 1211 using fluoroscopy [see 0075, 0086].

Claim(s) 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eindenschink et al (Pub. No.:  US 2009/0218994)
Regarding claim 11, Eindenschink et al disclose a pacing device comprising:
a pacing lead extending between a proximal end region and a distal end region, 
wherein the pacing lead comprises a plurality of electrodes proximate the distal end region, wherein the distal end region of the pacing lead is positionable in an implant region proximate at least one septal perforating vein of a patient’s heart [see 0069]; 
a controller comprising one or more processors and operably coupled to the pacing lead, wherein the controller is configured to deliver pacing therapy to the implant region proximate the at least one septal perforating vein of the patient’s heart using at least one electrode of the plurality of electrodes of the pacing lead [see 0060-0063, 0073]. 
Eindenschink et al disclose a guide catheter is inserted into the patient first, followed by the guide wire through a lumen of the guide catheter. The angioplasty catheter includes a lumen that accommodates a portion of the guide wire, thereby allowing the angioplasty catheter to be inserted into the patient through the guide catheter and over the guide wire. The guide catheter, guide wire, and angioplasty catheter are inserted in such a way that allows an angioplasty device, such as a balloon, of the angioplasty catheter to be placed in the portion of a blocked blood vessel that is to be reopened during the revascularization procedure [see 0068].
User interface 228 allows a user to control the delivery of the pacing pulses by controlling pacing parameters and/or timing of the delivery. Control circuit 226 controls the delivery of the pacing pulses [see 0060].  Control circuit 226 includes a pacing protocol module 227, which enables control circuit 226 to control the delivery of the pacing pulses by automatically executing a pacing protocol. To provide an acute pacing cardioprotection therapy [see 0061].
because the automatic execution of the pacing protocol increases the accuracy of pacing control and reduces or eliminates the need for the user to control the delivery of the pacing pulses, so that the user can be more attentive to the response of the patient [see 0062].

Regarding claim 12, Eindenschink et al disclose wherein the distal end region of the pacing lead defines a diameter of less than or equal to 1 millimeter [see 0072, 0074].

Regarding claim 13, Eindenschink et al disclose wherein the implant region is proximate the cardiac conduction system of the patient’s heart, wherein the pacing therapy comprises cardiac conduction system pacing therapy [see 0004, 0078-0079, 0108-0110].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Pub. No.:  US 2004/0215139) in view of Stegemann et al (Pub. No.:  US 2019/0160288)
Regarding claims 14-15, Cohen et al don’t disclose wherein the pacing lead comprises a quadripolar lead and wherein the pacing lead comprises a unipolar lead.
Nonetheless, Stegmann et al disclose wherein the pacing lead comprises a quadripolar lead and wherein the pacing lead comprises a unipolar lead [see 0064] by disclosing deliver pacing therapy, which may be unipolar, bipolar, quadripoloar, or further multipolar [see 0064].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine by using a quadripolar lead and a unipolar lead; deliver multisite pacing through a quadripolar lead placed in a coronary sinus branch vein during a single cardiac cycle and Multi-site or multipoint pacing may be delivered by simultaneous or sequential stimulation of two or more electrodes located in the same chamber [see 0120].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793